DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.
Response to Arguments
Applicant’s amendment has overcome the rejection of record.  However, a new ground of rejection is applied to the amended claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-7, 10, and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lemex (US 1,785,271) in view of Johnson (US 3,565,108).
Regarding Claim 1, Lemex discloses an apparatus (Figure 1) (where the claim language “for reducing airflow to one or more members in a water line” is being interpreted as intended use. It has Ex parte Masham, 2 USPQ2d 1647 (1987)).  The apparatus comprising: 
 a valve (generally at 15) configured to be installed in the line (Figure 1 where the valve is attached between A and B. Additionally, the recitation of the actual fluid handled “water” has been given no patentable weight in the apparatus claims, MPEP 2115), said valve being configured to prevent or reduce air flow to one or more members in the water line (Figure 1 where flow is prevented from A to B when valve 15 rests on seat 14; the recitation of the actual fluid handled “water” and “air” has been given no patentable weight in the apparatus claims, MPEP 2115), said valve (generally at 15) including a valve housing (7) having first and second opposing ends (to A or B), said first opposing end having a fluid inlet (from A) and said second opposing end having a fluid outlet (to B), said valve further including a valve member (15), a valve seat (14) and a spring (19), said spring (19) being configured to exert a biasing force on said valve member to cause said valve member to engage said valve seat to prevent fluid from flowing through said valve housing (Page 1, lines 77-85), said valve including a spring support (12) having a plurality of openings (23) for allowing a fluid to pass through said spring support (Figures 1-2); 
but fails to expressly disclose a spring force adjustment member operably connected to said valve, said spring force adjustment member being configured to permit a user to adjust the force of said spring without removing the valve from the water line, said spring force adjustment member having a user manipulated member connected to said valve, said user manipulated member when connected to said valve being configured to allow a user to adjust the force of the spring without detaching said user manipulated member from said valve in at least one of the following manners: (i) from a minimum spring force to a maximum spring force; and, (ii) from the the maximum spring force to the minimum spring force and, wherein said spring force adjustment member includes a moveable shaft having a 
Johnson teaches a valve (generally at Figure 3) configured to be installed in the water line (Figure 3 where the valve is attached the line at 132. Additionally, the recitation of the actual fluid handled “water” has been given no patentable weight in the apparatus claims, MPEP 2115), said valve being configured to prevent or reduce air flow to one or more members in the water line (the recitation of the actual fluid handled “water” and “air” has been given no patentable weight in the apparatus claims, MPEP 2115), said valve including a valve housing (at least at 112) having first and second opposing ends (left and right as seen in the orientation of Figure 3), said first opposing end having a fluid inlet (from 133) and said second opposing end having a fluid outlet (136 at the left end near 190), said valve further including a valve member (142), a valve seat (134) and a spring (144 and 146), said spring being configured to exert a biasing force on said valve member to cause said valve member to engage said valve seat to prevent fluid from flowing through said valve housing (Col 4, lines 47-52); and, 
(b) a spring force adjustment member (160 and 186) operably connected to said valve, said spring force adjustment member being configured to permit a user to adjust the force of said spring without removing the valve from the water line (Col 3, line 73-Col 4, line 6), said spring force adjustment member having a user manipulated member connected to said valve (186), said user manipulated member when connected to said valve being configured to allow a user to adjust the force of the spring without detaching said user manipulated member from said valve in at least one of the following manners: (i) from a minimum spring force to a maximum spring force; and, (ii) from the maximum spring force to the minimum spring force (Col 3, line 73-Col 4, line 6) and, wherein said spring force adjustment member includes a moveable shaft having a longitudinal axis (Figure 3 shows the member in the shape of a shaft at 186), said moveable shaft is configured to move in two opposing directions along the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lemex to incorporate the teachings of Johnson to provide for a spring force adjustment member operably connected to said valve, said spring force adjustment member being configured to permit a user to adjust the force of said spring without removing the valve from the water line, said spring force adjustment member having a user manipulated member connected to said valve, said user manipulated member when connected to said valve being configured to allow a user to adjust the force of the spring without detaching said user manipulated member from said valve in at least one of the following manners: (i) from a minimum spring force to a maximum spring force; and, (ii) from the a maximum spring force to the - minimum spring force and, wherein said spring force adjustment member includes a moveable shaft having a longitudinal axis, said moveable shaft is configured to move in two opposing directions along the longitudinal axis of said moveable shaft, and wherein said moveable shaft has a portion disposed outside of said valve housing.  Doing so would be combining prior art elements (the spring adjustment member of Johnson with the valve of Lemex) according to known methods to yield predictable results (to provide for an accurate external operation of the spring force adjustment member (Col 1, lines 59-61).
Regarding Claim 2, Johnson teaches where said user manipulated member is disposed outside of said valve housing (186 is outside of 112 as seen in Figure 3).  
Regarding Claim 6, Johnson teaches where the moveable shaft (186) is connected to a first cam (generally at 160 with surface 162), and wherein the two opposing directions include a first direction which is away from the first cam (up as seen in the orientation of Figure 3) and a second direction which is towards the first cam (down as seen in the orientation of Figure 3).  
Regarding Claim 7, Johnson teaches where said spring force adjustment member includes a first cam (160) moveable between a first position in which the spring exerts a minimum spring force (up as seen in the orientation of Figure 3) and a second position in which the spring exerts a maximum spring force (down as seen in the orientation of Figure 3), said spring force adjustment member further includes an anti-rotation member (166) operably connected to said first cam to prevent said first cam from rotating about a longitudinal axis of said valve housing while permitting said first cam to move between said first position and said second position (via 170 as seen in Figure 4).  
Regarding Claim 10, Lemex discloses an apparatus (Figure 1) (where the claim language “for reducing airflow to one or more members in a water line” is being interpreted as intended use. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987)).  The apparatus comprising: 
 a valve (generally at 15) configured to be installed in the line (Figure 1 where the valve is attached between A and B. Additionally, the recitation of the actual fluid handled “water” has been given no patentable weight in the apparatus claims, MPEP 2115), said valve being configured to prevent or reduce air flow to one or more members in the water line (Figure 1 where flow is prevented from A to B when valve 15 rests on seat 14; the recitation of the actual fluid handled “water” and “air” has been given no patentable weight in the apparatus claims, MPEP 2115), said valve (generally at 15) including a valve housing (7) having first and second opposing ends (to A or B), said first opposing end having a fluid inlet (from A) and said second opposing end having a fluid outlet (to B), said valve further including a valve member (15), a valve seat (14) and a biasing member (19) being configured to exert a biasing force on said valve member to cause said valve member to engage said valve seat to prevent fluid from flowing through said valve housing (Page 1, lines 77-85), said valve including a spring support (12) having a plurality of openings (23) for allowing a fluid to pass through said spring support (Figures 1-2); 

but fails to expressly disclose a biasing force adjustment member operably connected to said valve, said biasing force adjustment member being configured to permit a user to adjust the force of said biasing member without removing the valve from the water line, said biasing force adjustment member including an activation shaft and a first cam, said activation shaft being operably connected to said first cam, said activation shaft having a longitudinal axis, said activation shaft being configured to move in two opposing directions along the longitudinal axis of said activation shaft to cause corresponding movement of the first cam wherein the two opposing directions include a first direction which is away from the first cam and a second direction which is towards the first cam; and, (d) said spring support has a first portion, said first portion has a complimentary shape to that of said first cam so that said first cam and said first portion act together to adjust the force of said spring.  
Johnson teaches an apparatus (where the claim language “for reducing airflow to one or more members in a water line” is being interpreted as intended use. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987)).  The apparatus comprising: 
a valve (generally at Figure 3) configured to be installed in the water line (Figure 3 where the valve is attached the line at 132. Additionally, the recitation of the actual fluid handled “water” has been given no patentable weight in the apparatus claims, MPEP 2115), said valve being configured to prevent or reduce air flow to one or more members in the water line (the recitation of the actual fluid handled “water” and “air” has been given no patentable weight in the apparatus claims, MPEP 2115), said valve 
(b) a biasing force adjustment member (160 and 186) operably connected to said valve, said biasing force adjustment member being configured to permit a user to adjust the force of said biasing member without removing the valve from the water line (Col 3, line 73-Col 4, line 6), said biasing force adjustment member including an activation shaft (186) and a first cam (160), said activation shaft being operably connected to said first cam (Figure 1), said activation shaft having a longitudinal axis, said activation shaft being configured to move in two opposing directions along the longitudinal axis of said activation shaft to cause corresponding movement of the first cam wherein the two opposing directions include a first direction which is away from the first cam and a second direction which is towards the first cam (up and down as seen in the orientation of Figure 3)
said biasing member is a spring (144 and 146) and said valve further includes a spring support (166) for supporting one end of said spring, said spring extends between said spring support and said valve member (Figure 3), and, (d) said spring support has a first portion (164), said first portion has a complimentary shape to that of said first cam (162) so that said first cam and said first portion act together to adjust the force of said spring (Figure 3), but fails to disclose where said spring support has a plurality of openings for allowing a fluid to pass through said spring support.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lemex to incorporate the teachings of Johnson to provide for a biasing force adjustment member operably connected to said valve, said biasing force adjustment 
Regarding Claim 12, Lemex discloses where said valve (generally at 15) further includes a spring support shaft (16 and 17) for supporting said spring (Figure 1), said spring support (12)  having an opening extending through said first portion (though 18; Figure 2) to allow said spring support shaft to move relative to said first portion of said spring support (Figure 1).  
Regarding Claim 13, Johnson teaches where said biasing force adjustment member further includes an anti-rotation member (166) operably connected to said first cam (160) to prevent said first cam from rotating about a longitudinal axis of said valve housing while permitting said first cam to move between a first position in which said spring exerts a minimum spring force and a second position in which said spring exerts a maximum spring force ((via 170 as seen in Figure 4).  
Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lemex (US 1,785,271) in view of Johnson (US 3,565,108) in further view of Press (US 2,779,564).
Regarding Claim 3, Lemex, as modified by Johnson, teach all essential elements of the current invention as discussed above except where said user manipulated member is a detachable handle detachably connected to said valve.  
Press teaches a valve (Figure 1) where a user manipulated member (114) is a detachable handle detachably connected to said valve (via 117).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lemex, as modified by Johnson, to incorporate the teachings of Press to provide for where said user manipulated member is a detachable handle detachably connected to said valve. Doing so would be combining prior art elements (the valve handle of Press with the valve actuator of Johnson) according to known methods to yield predictable results (to provide for an easily held and manipulated handle for a user to actuate the valve).
Regarding Claim 4, Johnson, as modified by Press, teach where said detachable handle when connected to said valve is configured to allow a user to adjust the force of the spring without detaching said detachable handle from said valve in both of the following manners: (i) from the minimum spring force to the maximum spring force; and, (ii) from the maximum spring force to the minimum spring force (Figure 3 of Johnson shows the adjustment of the force of the spring from minimum to maximum spring force and Press at Figure 1 teaches the detachable handle remaining attached during the actuation of the spring force member).  
Regarding Claim 5, Johnson, as modified by Press, teach were said detachable handle when connected to said valve is configured to allow a user to adjust the force of the spring without detaching said detachable handle from said valve to a plurality of intermediate spring forces between the maximum spring force and the minimum spring force wherein each of said plurality of intermediate spring forces is a different spring force (Figure 3 of Johnson shows the adjustment of the force of the spring from minimum to maximum spring force and able to stop in a plurality of positions because of the .  
Claims 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lemex (US 1,785,271) in view of Johnson (US 3,565,108) in further view of Sorensen (US 2,017,297).
Regarding Claim 15, Lemex discloses an apparatus (Figure 1) (where the claim language “for reducing airflow to one or more members in a water line” is being interpreted as intended use. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987)).  The apparatus comprising: 
 a valve (generally at 15) configured to be installed in the line (Figure 1 where the valve is attached between A and B. Additionally, the recitation of the actual fluid handled “water” has been given no patentable weight in the apparatus claims, MPEP 2115), said valve being configured to prevent or reduce air flow to one or more members in the water line (Figure 1 where flow is prevented from A to B when valve 15 rests on seat 14; the recitation of the actual fluid handled “water” and “air” has been given no patentable weight in the apparatus claims, MPEP 2115), said valve (generally at 15) including a valve housing (7) having first and second opposing ends (to A or B), said first opposing end having a fluid inlet (from A) and said second opposing end having a fluid outlet (to B), said valve further including a valve member (15), a valve seat (14) and a spring (19) being configured to exert a biasing force on said valve member to cause said valve member to engage said valve seat to prevent fluid from flowing through said valve housing (Page 1, lines 77-85), said valve including a spring support (12) having a plurality of openings (23) for allowing a fluid to pass through said spring support (Figures 1-2); 
but fails to expressly disclose a spring force adjustment member operably connected to said valve, said spring force adjustment member being configured to permit a user to adjust the force of said spring without removing the valve from the water line, said spring force adjustment member having an 
Johnson teaches a valve (generally at Figure 3) configured to be installed in the water line (Figure 3 where the valve is attached the line at 132. Additionally, the recitation of the actual fluid handled “water” has been given no patentable weight in the apparatus claims, MPEP 2115), said valve being configured to prevent or reduce air flow to one or more members in the water line (the recitation of the actual fluid handled “water” and “air” has been given no patentable weight in the apparatus claims, MPEP 2115), said valve including a valve housing (at least at 112) having first and second opposing ends (left and right as seen in the orientation of Figure 3), said first opposing end having a fluid inlet (from 133) and said second opposing end having a fluid outlet (136 at the left end near 190), said valve further including a valve member (142), a valve seat (134) and a spring (144 and 146), said spring being configured to exert a biasing force on said valve member to cause said valve member to engage said valve seat to prevent fluid from flowing through said valve housing (Col 4, lines 47-52); and, 
(b) a spring force adjustment member (160 and 186) operably connected to said valve, said spring force adjustment member being configured to permit a user to adjust the force of said spring without removing the valve from the water line (Col 3, line 73-Col 4, line 6), said spring force adjustment member having an activation shaft (186) moveable along a longitudinal axis of said activation shaft to adjust the force of said spring (via 144), and, wherein at least a portion of said activation shaft is disposed outside of said valve housing (Figure 3).


Sorensen teaches a valve (Figure) the valve comprising an anti-tampering member (16; page 1, second column, lines 41-45) operably associated with said spring force adjustment member (15) for preventing an unauthorized individual from accessing said spring force adjustment member to adjust the spring force of said spring (16; page 1, second column, lines 41-45).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Johnson to incorporate the teachings of Sorensen and provide for an anti-tampering member operably associated with said spring force adjustment member for preventing an unauthorized individual from accessing said spring force adjustment member to adjust the spring force of said spring.  Doing so would prevent tampering with the valve position, thereby 
Regarding Claim 16, Johnson teaches where said activation shaft is operably connected to a said first cam (186 attached to 160), said activation shaft is configured to move in two opposing directions along the longitudinal axis of said activation shaft to cause corresponding movement of the first cam wherein the two opposing directions include a first direction which is away from the first cam and a second direction which is towards the first cam (Figure 3; where the first direction is up and the second direction is down).  
Regarding Claim 17, Johnson teaches where said force adjustment member further includes an anti-rotation member (166) operably connected to said first cam (160) to prevent said first cam from rotating about a longitudinal axis of said valve housing while permitting said first cam to move between said first position and said second position (via 170 as seen in Figure 4).  
Allowable Subject Matter
Claims 8-9, 14 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE GARDNER whose telephone number is (571)270-0144.  The examiner can normally be reached on Monday - Thursday 6AM-3PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, KENNETH RINEHART (571-272-4881), MARY McMANMON (571-272-6007) or CRAIG SCHNEIDER (571-272-3607) can be reached by telephone.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

/NICOLE GARDNER/
Examiner, Art Unit 3753
/REINALDO SANCHEZ-MEDINA/Primary Examiner, Art Unit 3753